OPINION — AG — ** COUNTY SUPERINTENDENT OF SCHOOLS — ELIGIBILITY ** (1) A PERSON ELECTED TO THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS FOR THE TERM BEGINNING JULY 6, 1953, AND ASSUMING THE DUTIES OF THE OFFICE ON THAT DATE, MUST HAVE BEEN ACTIVELY ENGAGED IN TEACHING IN THE PUBLIC SCHOOLS OF OKLAHOMA FOR AT LEAST 36 SCHOOL MONTHS DURING THE SIX YEARS IMMEDIATELY PRECEDING JULY 6, 1953 (2) THE EMPLOYMENT OF A PERSON BY A SCHOOL DISTRICT "ON THE BASIS OF $1.00 A MONTH IN SOME SORT OF ADVISORY CAPACITY" CANNOT BE COUNTED AS ACTIVE TEACHING EXPERIENCE UNDER THE PROVISIONS OF 70 Ohio St. 3-1 [70-3-1] (3) IF THE PERSON REFERRED TO IN LETTER OF CERTIFICATION OF ELECTION WHICH HAS BEEN ISSUED BY THE PROPER AUTHORITIES AND WHICH IS REGULAR ON ITS FACE, THEN THE BOARD OF COUNTY COMMISSIONERS MUST APPROVE HIS OATH AND BOND IF THE SAME ARE IN PROPER FORM, AND DOES `NOT' HAVE THE AUTHORITY TO DETERMINE ELIGIBILITY FOR THE OFFICE, THIS BEING A MATTER FOR THE COURTS TO DECIDE, IN AN APPROPRIATE ACTION. (DEFINITION OF OFFICE, EXPERIENCE, QUALIFICATION, CANDIDATE) CITE: 70 Ohio St. 3-2 [70-3-2], 70 Ohio St. 301 [70-301] (J. H. JOHNSON)